Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (“Industrial Applications of Diamond Electrodes; Chapter 5; 2004; pages 149-196) in view of Brandon et al. (US Patent Application Publication no. 2014/0054166) and Whitehead (WO 2008/056336).
With regard to claim 1, Werner discloses an electrochemical cell for treating a 2 over an electrode area of at least 20 cm2 (pages 167-169) for an operating voltage of no more than 20 V (5-10 V; page 168). It has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
 Werner fails to teach wherein the support structure is disposed in the flow path between the opposing electrodes and wherein the cell has an operating pressure in a range of 3 to 10 bar.
 Brandon discloses an electrochemical reactor for treatment of electrolyte such as waste water and effluent, among others (abstract; paragraph 24) comprising electrodes made of diamond, a support structure between each end electrode and the adjacent diamond sheet; the support structure acting to contact and support the or each diamond sheet (paragraph 24). The support structure forms a sandwiched layer to reduce the risk of mechanical fracture and enable the use of thinner diamond electrodes. The presence of the support structure also ensures that electrodes are spaced apart and thereby reduces the practical lower limit of electrode spacing. It also increases the turbulence in the cell which improves mass transport rate at the electrode surface (paragraph 25). Brandon also recognizes that reducing spacing between the electrodes improves power efficiency (it can be set to 2 mm; paragraphs 17; 73). Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to dispose the support structures of 
Werner in view of Brandon fails to teach an operating pressure in a range of 3 to 10 bar.
 	Whitehead discloses an electrochemical cell for water treatment, wherein the cell may operate at pressures greater than 1 bar or greater than 5 bar in order to achieve forced flow of the fluid to ensure that the water being ozonized passes as close to the reaction site as possible (page 26, line 16 to page 27, line 19). Werner discloses that a high-pressure module for operation of up to 12 bar was desired, and in development (page 169, last paragraph). Therefore, one having ordinary skill in the art would have found it obvious to operate the electrochemical cell of the modified Werner at pressure of between 3 to 8 bar because as taught by Whitehead, operating at pressures greater than 1 bar or greater than 5 bar, achieves forced flow of the fluid in order to ensure that the water being ozonized passes as close to the reaction site as possible. 
 	With regard to claim 2, the electrodes of Werner include two end electrodes and one or more intermediate electrodes disposed between the end electrodes forming a bipolar cell configuration (figures 12-14; pages 167-169).
With regard to claim 4, Werner in view of Brandon teaches all of the features discussed above but fails to disclose wherein the support structure and the pressure 
	Whitehead discloses an electrochemical cell for water treatment, wherein the cell may operate at pressures greater than 5 bar in order to achieve forced flow of the fluid to ensure that the water being ozonized passes as close to the reaction site as possible (page 26, line 16 to page 27, line 19). Werner discloses that a high-pressure module for operation of up to 12 bar was desired, in development (page 169, last paragraph). Therefore, one having ordinary skill in the art would have found it obvious to operate the electrochemical cell of the modified Werner at pressure of at least 3 bar because as taught by Whitehead, operating at pressures greater than 5 bar achieves forced flow of the fluid in order to ensure that the water being ozonized passes as close to the reaction site as possible. 
	With regard to claims 5, 6, the modules of the electrochemical cell of Werner are tight up to 2 bar (correlate to “no more than 8 bar”, and “no more than 5 bar”, as claimed; page 169, last paragraph).
 	With regard to claims 7-8, the electrode spacing of Werner is no more than 3.0 mm, 2.5 mm, or 2 mm (the module can be operated with an adjustable electrode distance of 1, 2, 5 or 10 mm; page 169, last paragraph).
 	With regard to claims 9-10, Werner discloses electrode areas of at least 40 cm2 (pages 167-169).
With regard to claims 11-12, the drive circuitry of Werner is configured to apply a potential across the electrodes giving a current density of about 25,000 mA/m2 over the electrode area (pages 167-169). It has been held by the courts that a recitation of the 
 	With regard to claims 13-14, Werner further discloses a pump system for pumping fluid through the cell with a flow velocity of about 3 to 5 ms-1 (page 169).
	With regard to claim 15, Werner in view of Brandon teaches all of the features discussed above but fails to disclose wherein the electrochemical cell has an operating pressure in a range 3 to 8 bar within which the electrodes are supported without fracturing.
	Whitehead discloses an electrochemical cell for water treatment, wherein the cell may operate at pressures greater than 1 bar or greater than 5 bar in order to achieve forced flow of the fluid to ensure that the water being ozonized passes as close to the reaction site as possible (page 26, line 16 to page 27, line 19). Werner discloses that a high-pressure module for operation of up to 12 bar was desired, in development (page 169, last paragraph). Therefore, one having ordinary skill in the art would have found it obvious to operate the electrochemical cell of the modified Werner at pressure of between 3 to 8 bar because as taught by Whitehead, operating at pressures greater . 
 
	 Response to Arguments
Applicant's arguments filed on December 18, 2020 have been fully considered but they are not persuasive. The applicant argues that the prior art made of record fails to teach a support structure and pressure seals configured such that the electrochemical cell has an operating pressure in a range 3 to 10 bar within which the electrodes are supported without fracturing and within which the fluid is contained within the flow path; electrodes spaced apart by a distance in a range 0.5mm to 3.5mm; and a drive circuitry that applies a potential across an electrode area of at least 20 cm2 for an operating voltage of no more than 20V.
In response, the Examiner respectfully disagrees. Whitehead discloses electrochemical cells for water treatment, wherein the cell may operate at pressures greater than 1 bar or greater than 5 bar in order to achieve forced flow of the fluid to ensure that the water being ozonized passes as close to the reaction site as possible (page 26, line 16 to page 27, line 19). Werner discloses that a high-pressure module for operation of up to 12 bar was desired, and in development (page 169, last paragraph). Therefore, one having ordinary skill in the art would have found it obvious to operate the electrochemical cell of the modified Werner at pressure of between 3 to 8 bar because as taught by Whitehead, operating at pressures greater than 1 bar or greater than 5 bar, achieves forced flow of the fluid in order to ensure that the water being ozonized passes 
The module of Werner can further be operated with an adjustable electrode distance of 1, 2, 5 or 10 mm; page 169, last paragraph – falls within the claimed range of 0.5 mm to 4 mm); and wherein the drive circuitry is configured to apply a potential across the electrodes over an electrode area of about 1m2 (pages 167-169 – reads on the claimed limitation of at least 20cm2) for an operating voltage between 5-10 V (page 168; reads on the operating voltage of no more than 20 V, as claimed). Even though Werner fails to explicitly teach a current density ≥ 15,000 A/m2, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the module of Werner comprises a drive circuitry to apply a potential across the electrodes. One having ordinary skill in the art would have found it obvious to determine the optimum current density value by routine experimentation (where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05.II.A).

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794